UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6107



BETTY J. MURPHY,

                                             Plaintiff - Appellant,

          versus


CARL PATRICK, ABC Officer;

                                              Defendant - Appellee,

          and

PAUL WEINMAN, United States Assistant Attorney
General,

                                                          Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-91-453-2)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Betty J. Murphy, Appellant Pro Se.     Roddey Miller Ligon, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's orders denying relief

on her complaint in which she asserted claims under 42 U.S.C. §

1983 (1994), and Bivens v. Six Unknown Named Agents of Fed. Bureau
of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and

the district court's opinions accepting the magistrate judge's

recommendations and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Murphy v. Patrick,

No. CA-91-453-2 (M.D.N.C. Sept. 17, 1992; Mar. 21, 1994). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2